Citation Nr: 1223230	
Decision Date: 07/05/12    Archive Date: 07/13/12	

DOCKET NO.  08-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied  claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had periods of active service from February 1969 to February 1971 and from July 1980 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).  

The decision set forth below grants the application to reopen the claim for service connection for schizophrenia.  The underlying issue for service connection for that disorder is addressed in a REMAND at the end of the decision below and is 
REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  By rating decisions dated in January 1981, March 2002, and September 2004, service connection for schizophrenia was denied.  The Veteran was informed of the determinations and of his right to appeal.  It was essentially held that the disorder was first shown years after the first period of service and before the second period of service.  No timely appeal was made from any of the denial actions.

2.  A application to reopen a claim for service connection for schizophrenia was received in September 2007.

3.  Evidence received since the 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia; such evidence is not cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the September 2004 rating decision is new and material, the criteria for reopening a claim for service connection for schizophrenia are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties on the part of VA to notify and assist claimants for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to claims to reopen, VA is to inform the claimant of the evidence and information necessary to reopen a claim and to establish entitlement to the underlying benefit.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In notifying the claimant of what evidence will be considered new and material, VA is to look at the basis for the denial in the prior decision and identify the evidence that would substantiate that element or elements of a service connection claim that were lacking in the previous case.  Id.  

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, although such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, the claim to reopen is being granted.  Additional actions to comply with the VCAA will be discussed in the REMAND below.

Application to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  Once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not filed within the prescribed period, the determination shall become final, and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2011).

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been previously disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For the following reasons, the Board finds that the evidence received since the last prior final denial meets the low threshold for reopening.

When the case was most recently denied by the Board in September 2004, evidence included private medical records, VA medical records, and service treatment records.  It was determined that the claim for service connection was considered reopened, but the evidence continued to show the condition was not incurred in or aggravated by military service.  Reference was made to the March 2002 rating decision denying service connection.  It was stated that VA medical records showed the Veteran was hospitalized with schizophrenia from October 1988 to November 1988.  However, it was found the evidence did not show the schizophrenia was related to the Veteran's military service.  

Evidence added to the record since the 2004 decision includes an August 2007 letter from the Veteran's sister and brother-in-law.  They related that upon discharge from service, the Veteran was hospitalized by VA and given a diagnosis of paranoid schizophrenia.  They stated that since that time the Veteran had been unable to function in society.  

The Board finds this evidence provides a basis for reopening the claim for service connection for a psychiatric disorder, namely schizophrenia.  The Board finds that the letter is new in that it was not before agency decision makers at the time of the 2004 final denial of the claim for service connection, and it is not duplicative or cumulative of evidence previously of record.  Also, the evidence is "material" in that it is probative with regard to the claim.  See Shade v. Shinseki, 24 Vet. App. at 110.  Hence, the additional evidence relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a chronic acquired psychiatric disorder, namely schizophrenia, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.


REMAND

The Board's review of the claims file reveals that further action on the claim for service connection for an acquired psychiatric disorder on the merits is warranted.  Under 38 C.F.R. § 3.159, a VA examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran and his relatives and his representative refer to his having psychiatric symptomatology ever since his first period of active service.  Thus, the low threshold standard of McLendon is satisfied.  The record shows multiple reports of treatment and evaluation for psychiatric purposes over the years since the early 1970's.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for psychiatric purposes since his first period of service ended in early 1971.  He should be asked to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain for the record copies of the complete records of any such treatment and evaluation from all identified sources that are not already of record.  

2.  Thereafter, the Veteran should be afforded an appropriate examination to determine the nature and etiology of any current psychiatric disability, namely schizophrenia.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing, to include psychological testing, should be undertaken in connection with the claim, and all disorders found to be present should be diagnosed.  In the examiner's report, he or she should provide an opinion as to whether the Veteran has a chronic acquired psychiatric disorder, to include schizophrenia, that is related to either or both of his periods of active service.  With regard to each diagnosed psychiatric disorder currently present or present at any time during the pendency of the claim, the examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder is etiologically related to the Veteran's service, to include by way of aggravation.  The rationale for any opinion expressed should be provided.  The examiner is advised the Veteran is competent to report symptoms and that his reports must be taken into account in formulating the requested opinion.  If the examiner says he or she cannot provide a diagnosis without resort to speculation, he or she should provide reasons why this is so outside the norm that an opinion could not be expressed.  The examiner should also opine as to whether it is at least as likely as not that the psychiatric disorder, if found to have had its onset in the 1970's, was aggravated in any way (that is, permanently made worse) by the Veteran's second period of service.  If there is no evidence of aggravation beyond the normal course of the disorder, that too should be set out.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded the appropriate opportunity in which to respond.  The matter should then be returned to the Board, if otherwise in order, for appropriate review.  

4.  The Veteran and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending a requested VA examination may result in an adverse determination.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


